DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
2.	Claims 1 – 9 and 11 - 19 are currently amended.  Claims 10 and 20 are original. Claims 21 – 24 are new.  Claims 1 - 24 are allowed.
Reasons for Allowance
3.	The following is an Examiner’s statement of reasons for allowance: claims
previously rejected under 35 USC 101, rejection is withdrawn in light of claim
amendments.  The amendments, not limited to “…performing credential verification of interdependent digital credential collections relating to a first entity, where a digital credential comprises an electronic document that contains machine readable data which is cryptographically verifiable and a reference to a decentralized identifier and a digital signature, the collection comprises two or more digital credentials, from two different credential issuers, that are linked via a computer-implemented data structure format and the verification comprises a cryptographic authentication of the credentials…” and “define a first interdependent credential collection including the first digital credential and second digital credential…upon determination that the status identifier of the first digital credential and the second digital credential are both satisfied, set a status identifier for the interdependent credential collection as satisfied”, integrate
any previous abstract idea into a practical application.
Allowable Subject Matter
4.	Regarding the claimed terms, the Examiner notes that a "general term must be
understood in the context in which the inventor presents it" In re Glaug 283 F.3d 1335,
1340, 62 USPQ2d 1151,1154 (Fed. Cir. 2002). Therefore, the Examiner must interpret
the claimed terms as found on the specification of the instant application. Clearly
almost all the general terms in the claims may have multiple meanings. So where a
claim term "is susceptible to various meanings...the inventor's lexicography must
prevail...." Id.
Using these definitions for the claims, the claimed invention was not reasonably
found in the prior art. The cited prior art; however, does not anticipate or render
obvious, alone or in combination the claimed invention, as amended and/or recited; for
example “upon determination that the status identifier of the first digital credential and the second digital credential are both satisfied, set a status identifier for the interdependent credential collection as satisfied; and digitally sign the interdependent credential collection to enable use of the interdependent credential collection status as verification of the first and second credentials”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably
accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAKIA LEFFALL-ALLEN whose telephone number is (571)270-1219. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Nakia Leffall-Allen/Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685